Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deborah Koger appeals the magistrate judge’s * order granting Defendant’s summary judgment motion on her retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm the magistrate judge’s order. See Koger v. Woody, No. 3:09-cv-00090-MHL, 2010 WL 331759 (E.D.Va. Jan. 26, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the exercise of the district court’s jurisdiction by a magistrate judge, as permitted by 28 U.S.C. § 636(c) (2006).